CONFESSION OF ERROR
PER CURIAM.
Upon the State’s proper confession of error, we reverse defendant’s sentence and remand for resentencing. See Waters v. State, 662 So.2d 332 (Fla.1995) (when court revokes probation upon completion of community control, credit towards newly-imposed probationary term must be given for time served on community control and probation, and total term of control, probation, and imprisonment already served and to be served may not exceed statutory maximum for underlying offense).
Reversed and remanded.